           Case 3:20-cv-05047-RJB-DWC Document 64 Filed 08/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        GREGORY GENE PHILLIPS,                               CASE NO. 20-5047 RJB-DWC
11
                                   Plaintiff,                ORDER ADOPTING REPORT AND
12              v.                                           RECOMMENDATION
13      TIM SMALLS, et. al.,
14                                 Defendants.

15

16          This matter comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge David W. Christel. Dkt. 61. The Court has considered the Report and

18   Recommendation (Dkt. 61), Defendant Kathy Cavanagh’s Response to the Court’s Request for

19   Statement of Jurisdiction (Dkt. 62), in which she consented to the Court’s jurisdiction over her in

20   this case, and the remaining record.

21          In this 42 U.S.C. § 1983 case, Plaintiff, a pro se prisoner, alleges he was

22   unconstitutionally confined past his release date and asserts that Defendant Phillip Kuhlman, a

23   Community Custody Officer, used excessive force against him. Dkt. 47. The Report and

24   Recommendation recommends granting the Defendants’ motion for summary judgment on the


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
           Case 3:20-cv-05047-RJB-DWC Document 64 Filed 08/04/21 Page 2 of 2




 1   Plaintiff’s excessive confinement claims and denial of the motion for summary judgment on the

 2   excessive force claims. Dkt. 61.

 3          For the reasons provided therein, the Report and Recommendation (Dkt. 61) should be

 4   adopted. No objections were filed. The case should be re-referred to U.S. Magistrate Judge

 5   David W. Christel for further proceedings.

 6          IT IS SO ORDERED.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 4th day of August, 2021.

10

11
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
